Crosby, J.
This is an action to recover the value of a keg of “Acid Violet Dye,” alleged to have been lost by the defendant. The sole question presented is whether the trial judge erred in permitting the plaintiff to testify as to the market value of the property so lost.
The plaintiff testified that, during the year 1917, he was in the business of dealing in dye stuffs in the city where the goods were delivered to the defendant for shipment; that he personally packed them; that he had dealt considerably in the particular kind of dye stuff that was shipped, and was familiar with the value of dye stuffs at that time. Although he testified that he made no examination of the contents of the keg before shipment, he also testified that he had taken a sample of it, which he had examined and had had tested.
It is well settled that where the value of property, real or personal, is in controversy, the owner thereof may be presumed to have such familiarity with it as to be qualified to express an opinion as to its value. Shattuck v. Stoneham Branch Railroad, 6 Allen, 115. Blaney v. Salem, 160 Mass. 303. Lincoln v. Commonwealth 164 Mass. 368, 380. Shea v. Hudson, 165 Mass. 43. Jackson v. Innes, 231 Mass. 558, 561.
Apart from the fact that the testimony admitted was that of the owner, there was evidence tending to show that he was in *96possession of special knowledge of the value of dye stuff of the kind in question, and which well warranted the judge in finding that the plaintiff was competent to give his opinion as evidence upon that subject. Webber v. Eastern Railroad, 2 Met. 147, 149. Shaw v. Charlestown, 2 Gray, 107, Lawton v. Chase, 108 Mass. 238, 241. Muskeget Island Club v. Nantucket, 185 Mass. 303.
It follows that the evidence was rightly admitted.

Exceptions overruled.